DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 07/12/2021.
Claims 1-11 are presented for examination.
This application claims benefit of 62/956,886 filed on 01/03/2020.

Claim Objections
Claims 8-11 are objected to because of the following informalities:  
(Device) Claims 8-11 depend on method claim 6. The applicant is respectfully requested to amend the dependency of claims 8-11 as to depend on claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andia Vera et al. (US 2020/0381829).
Re Claim 1: Andia Vera et al. teaches radiofrequency transmission/reception device, which includes connecting a first wire 4a and a second wire 4b across a chip 21, wherein the first wire and the second wire are at a spaced apart distance and substantially parallel to one another (see fig.# 3a-3c; ¶ 14+); maintaining the spaced apart distance between the first wire and the second wire adjacent to each side of the chip to define a spaced apart segment of the first wire and the second wire that forms part of an inductive loop (¶ 8-9+, 38-41+, 56+); connecting the first wire and the second wire at each side of the chip distal from and adjacent to the spaced apart segment of the first wire and the second wire to close the inductive loop, define connected wire segments, and to form an RFID assembly, wherein a distance between opposite ends of the connected wire segments defines an antenna length formed by the first wire and the second wire (¶ 55+); and moving the RFID assembly through a casing material at or above a glass transition temperature of the casing material to encase the RFID assembly (¶ 55+).
Re Claim 6: Andia Vera et al. teaches a device, reactance of the inductive loop partially or fully matches an impedance of the chip (¶ 74-78+)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andia Vera et al. (US 2020/0381829) in view of Ahmadreza (CN 101227024 B).
The teachings of Andia Verra et al. have been discussed. Andia Verra et al. discloses that the length of each wire is chosen to correspond to a quarter of the length of the propagating wave (see ¶ 74+).
Andia Vera et al. fails to specifically teach that the casing material is a plastic, a glass, or a polycarbonate, at least one of the first wire or the second wire is between 0.5 centimeter (cm) to 30 cm, and a length of the inductive loop is between 0.1 cm to 12 cm.
Ahmadreza teaches antenna structure of integrated circuit, wherein the casing material is a plastic, a glass, or a polycarbonate (¶ 103+), at least one of the first wire or the second wire is between 0.5 centimeter (cm) to 30 cm, and a length of the inductive loop is between 0.1 cm to 12 cm (¶ 9+).
In view of Ahmadreza’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Andia Verra et al. that the casing material is a plastic, a glass, or a polycarbonate, at least one of the first wire or the second wire is between 0.5 centimeter (cm) to 30 cm, and a length of the inductive loop is between 0.1 cm to 12 cm so as to tune for the matched impedance of the desired frequency antenna. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach the chip is mounted on a preform including a plurality of chips, a first portion of the first wire and a first portion of the second wire; having spaced apart and connected segments defining a first inductive loop and a first antenna formed in a vertical optical fiber making system. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jong (US 2012/0007717) teaches cables and connector assemblies employing a furcation tube for radio-frequency identification equipped connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887